DETAILED ACTION

This office action is in response to a Request for Continued Examination filed August 19, 2021 in regards to a divisional application filed October 3, 2019 to U.S. application 15/353,676 (now U.S. Patent No. 10,435,580) filed November 16, 2016 claiming priority to provisional application 62/257,875 filed November 20, 2015.  Claims 1-20 are pending and currently being examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                            Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:  
The present claims are allowable over the closest reference: Imahori et al. (US2013/0023636 A1). 
Imahori et al. disclose copolymers of (A) 2,3,3,3-tetrafluoropropene and (B) a non-fluorinated ethylenic hydrocarbon monomer wherein the copolymerization ratio of (A) to (B) is 99.9:0.1 to 0.1:99.9.   Imahori et al. disclose the non-fluorinated ethylenic hydrocarbon monomer is selected from (a) an ether compound containing a carbon-carbon unsaturated group, (b) an unsaturated carboxylic acid, salt or ester compound, and (c) an olefin compound. Imahori et al. disclose solids content concentrations of 31, 23.9, 27.6, and 12.2 mass% in the carrier solvent of butyl acetate and number average molecular weights of 7300, 3100, 29,000, and 19,000 for binary copolymers of (A) 2,3,3,3-tetrafluoropropene and (B) hydroxybutyl vinyl ether, ethyl vinyl ether, vinyl acetate, and methyl methacrylate, respectively. 
However, Imahori et al. do not teach or fairly suggest the claimed protective coating composition comprising (i) one or more fluoropolymers comprising at least three (3) monomers together of (1) one of Imahori et al. only disclose fluoropolymers comprising two (2) monomers. Imahori et al., in view of the examples, do not teach or fairly suggest the protective coating composition comprises not greater than 30 wt.% of carrier solvent (i.e., at least 70 wt.% solids content) but disclose 69 to 87.8 wt.% of carrier solvent (i.e., 12.2 to 31 wt.% solids content) which is greater than twice the limitation of the instant claim.  Imahori et al. do not teach or fairly suggest the coating composition has a volatile organic compound content of less than about 450 g/l nor a stabilizing agent comprising a) a radical scavenger and b) a UV light absorber.
In light of the above discussion, it is evident as to why the present claims are patentable over the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD GRINSTED whose telephone number is (571)270-7634.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 






/RONALD GRINSTED/Examiner, Art Unit 1763    

/LING SIU CHOI/Supervisory Patent Examiner, Art Unit 1763